Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-13-2003

Morganroth v. Norris McLaughlin
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-2087




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Morganroth v. Norris McLaughlin" (2003). 2003 Decisions. Paper 460.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/460


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                    IN THE UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ____________

                                         No. 02-2087
                                        ____________

                       MORGANROTH & MORGANROTH, a
                       Michigan partnership;
                       MAYER MORGANROTH,

                                                     Appellants

                                             v.

                       NORRIS, MCLAUGHLIN & M ARCUS, P.C.;
                       VICTOR S. ELGORT; DANIEL R. GUADALUPE;
                       CHARLES H. NEWMAN; DAVID C. ROBERTS;
                       JOHN DOE (S), I-X
                                    ____________

                        Appeal from the United States District Court
                                 For the District of New Jersey
                                     D.C. No.: 00-cv-4139
                       District Judge: Honorable Garrett E. Brown, Jr.
                                         ____________

                                    Argued: April 10, 2003

      Before: BARRY and ROSENN, Circuit Judges, and POLLAK,* District Judge.

                              (Opinion Filed May 30, 2003)
                         ___________________________________

                 ORDER AMENDING CAPTION AND SLIP OPINION
                     ___________________________________


       The caption and slip opinion in the above case is hereby amended as follows:



*Honorable Louis H. Pollak, Senior District Judge, United States District Court for the Eastern
District of Pennsylvania, Sitting by Designation.
1.    Delete the names “Charles H. Newman” and “David C. Roberts” from the
      caption.


                               BY THE COURT:




                               /s/ Max Rosenn
                               Circuit Judge




Dated: June 13, 2003